                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   ALICIA HERNANDEZ, EMMA WHITE,
                                                                          9   KEITH LINDNER, TROY FRYE, COSZETTA
                                                                              TEAGUE, IESHA BROWN, RUSSELL and
                                                                         10   BRENDA SIMONEAUX, JOHN and YVONNE                                   No. C 18-07354 WHA
                                                                              DEMARTINO, ROSE WILSON, TIFFANIE HOOD,
                                                                         11   GEORGE and CYNDI FLOYD, DEBORA GRANJA,
United States District Court




                                                                              and DIANA TREVINO, individually and on behalf of
                                                                              all others similarly situated,
                               For the Northern District of California




                                                                         12
                                                                         13                  Plaintiffs,                                          ORDER SETTING
                                                                                                                                                  DISCOVERY HEARING
                                                                         14     v.

                                                                         15   WELLS FARGO BANK, N.A.,

                                                                         16                  Defendant.
                                                                                                                                   /
                                                                         17
                                                                         18           Plaintiff’s letter of December 4 complains of a discovery dispute. The Court therefore

                                                                         19   SETS a two-hour meet-and-confer in the Court’s jury room to commence from 11:00 A.M. AND
                                                                              CONTINUING TO 1:30 P.M. (WITH THIRTY MINUTES FOR LUNCH AT NOON) ON MONDAY,
                                                                         20
                                                                         21   DECEMBER 9, 2019. At 1:30 P.M., the Court shall hear any remaining issue(s). Defendant’s

                                                                         22   response is due by 4:00 p.m. on December 6.

                                                                         23           Please be reminded that only those lawyers who personally meet and confer in the

                                                                         24   Court’s jury room may be heard at the hearing. Please buzz chambers to be let into the jury

                                                                         25   room.

                                                                         26           IT IS SO ORDERED.

                                                                         27   Dated: December 5, 2019.
                                                                                                                                 WILLIAM ALSUP
                                                                         28                                                      UNITED STATES DISTRICT JUDGE
